Defendant in error moves the court to dismiss the appeal because not filed in this court within the time provided by statute. This is an appeal from an order dissolving a temporary injunction. The order was made on the 19th of December, 1923, and the appeal filed in this court on the 19th day of January, 1924. Section 809, Comp. Stat. 1921, requires that appeal from an order dissolving a temporary injunction shall be filed in the Supreme Court within 30 days from the date of the order. The appeal in this case was filed one day too late, and is dismissed.